Exhibit 99.2 Investor Factsheetneulion.comNeuLion offers solutions that power the highest quality digitalexperiences for live and on-demand content up to 4K anywhere,on any device. Through its end-to-end technology platform, NeuLion enables digital content management, distribution and monetization across the entire ecosystem — content owners, content creators and consumers. The company’s complete OTT and TVE solution reduces complexities for content rights holders, speeds time to market and enables scalability. GROWTH INITIATIVES •Land new clients •Expand existing relationships •Enhance technology and product offerings •Strategic partnerships and acquisitionsINVESTMENT HIGHLIGHTS•Enormous industry tailwinds and market opportunity •Proprietary, turnkey, end-to-end, cloud-basedconfigurable solution•Large, well-known blue-chip customer base•Compelling financial metrics•Respected and experienced leadership teamEMPOWERING THE ECOSYSTEMMulti-Screen OTT Consumer Electronic Professional Content & TVE Platform Licensing Tools & TechnologiesBLUE CHIP CUSTOMER BASESports & TVE Technology Value ChainConsumer SoftwareConsumer ElectronicsFrom content creators and providers to technology and consumer electronicsACCELERATING ADOPTION OF DIGITAL VIDEO DRIVING NEULION’S GROWTHInternet Video Traffic (Exabytes) (1)12090 104.9 6030 25 0 2014 2019(1)Cisco VNI Global IP Traffic Forecast 2014-2019 as of May 2015 (2)Parks AssociatesGrowth of 4K Resolution and Adoption Global 4K-enabled TV Shipments (Millions of Units) (2)124100 330+ 755025 11.6 0 2014 2019DEVICE AGNOSTICCOMPETITIVE ADVANTAGES•Speeds time to market•Drives new revenue•Reduces complexities for content rights holdersSmartphone & TabletsSmart TV’sGaming Devices& 3rd Party STBRecurring Revenue Model•NeuLion Digital Platform•Combines software, technology andoperational services•Increases monetization opportunities •Creates meaningful experiences that engage,retain and grow customersSCALABLE REVENUE MODELIncreasing NeuLion Customer UsagePetabytes Streamed5%40% 55%Setup•Subscription basis • # of channels, events • # of connected devices •Variable basis •Volume of digital video content •Level of advertising & ecommerce activity •Support Services •DivX & MainConcept •Subscription license agreements andvariable per unit feesFixed/License Fees VariableUsage has almost tripled since 2+ 3000 2FINANCIALSOperating ResultsQ3’15 Q2’15 Total Revenue $21.9 $22.7Q1’15 Q4’14 Q3’14 (in $000) Cash & Equivalents $21.7 $16.5 $12.2Balance Sheet9/30/2015 6/30/2015 12/31/2014 59,064 34,059 25,898Cost of Revenue as a % of Revenue 18% 19% 20% 25% 23% SG&A* $11.2 $11.4 $9.9 $8.0 $6.3 R&D $6.6 $7.5 $5.3 $2.1 $2.1 Non-GAAP Adjusted EBITDA $5.0 $4.2 $6.8 $3.5 $1.3 GAAP Net Income (Loss) $(3.1) $(3.2) $(0.5) $1.6 $0.2 Diluted EPS $(0.01) $(0.01) $0.00 $0.01 $0.00•High margin business with increasing revenue momentum •Crossed over the GAAP profitablility in Q4 2013 •First and fourth quarters are seasonally strongest •Q1 2015 includes 2 months of DivX •Q2 2015 includes first full quarter of DivXReceivables* 15,980 22,519 8,056 Total Current Assets 80,239 61,131 36,287 Payables 22,931 6,996 14,362 Deferred Revenue 11,596 9,364 9,602 Total Current Liabilities 43,960 24,100 29,212 Working Capital 36,279 37,031 7,075 Other Long-Term Liabilities 6,761 6,994 2,673 Total Redeemable Preferred Stock** 14,977 14,970 14,955 Total Equity 59,452 61,627 5,099 Total Liabilities and Equity 125,150 107,691 51,938* Reflects accounting for the DivX acquisition * On November 19, 2015, the redeemable preferred stock were converted into 36,300shares of common stockStock Information Contact InformationToronto NLN.TO Research Coverage Company Contact Investor Contact Stock Price (CAD) 0.82 Beacon Securities Chris Wagner Tim Alavathil 52wk Range (CAD) 0.53 - 1.72 Cormark Securities NeuLion, Inc. Phone: 647-426-1254 Shares Outstanding 280.7M Wunderlich Securities 516-622-8300 tim.alavathil@neulion.com Market Cap (CAD) 230.2M [$163.7M USD]Statements made in this presentation that are not historical in nature constitute forward-looking statements within the meaning of the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on the current expectations and beliefs of the management of NeuLion and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. For a more detailed discussion of factors that affect NeuLion’s operations, please refer to the company’s Securities and Exchange Commission filings. The company undertakes no obligation to update this forward-looking information.
